Citation Nr: 1510862	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 9, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999, and from May 2001 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

A March 2013 VA treatment record states that the Veteran was admitted to a mental health facility for worsening symptoms of depression and PTSD.  The record states that the Veteran had been experiencing these symptoms for two months and started experiencing self-directed violent thoughts of cutting himself with a kitchen knife on the day of his admission.  The treatment record goes on to state that the Veteran was placed on suicidal status level I for his safety upon admission, and it was discontinued after two days.  He was scheduled for follow-up care with a psychologist following his discharge.

The Veteran was last afforded a VA examination for his service-connected PTSD in October 2012.  As there are pertinent treatment records after that date and medical evidence indicating the Veteran is suffering from worsening symptoms, a new examination is needed to properly evaluate the Veteran's PTSD.  Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Upon remand, the VA examiner should also provide an opinion on whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

A review of the Veteran's most recent treatment records indicates that he failed to report for his psychiatry appointments in January and February 2014.   Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since February 2014.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-V, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also address any functional impairment caused by the Veteran's PTSD disability.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then re-adjudicate the Veteran's claims.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




